11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Roy Callaway,                                 * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CV46686.

Vs. No. 11-20-00047-CV                        * January 13, 2022

Robert Lee State Bank,                        * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Roy Callaway.